     Case 3:15-cv-02320-JM-AHG Document 77 Filed 10/10/19 PageID.1052 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SHAVONDA HAWKINS, on behalf of                      Case No.: 15-cv-2320-JM-AHG
      herself and all others similarly situated,
12                                                        ORDER:
                                         Plaintiff,
13
      v.                                                  (1) SETTING BRIEFING
14                                                        SCHEDULE; and
      THE KROGER COMPANY,
15
                                       Defendant.         (2) SETTING TELEPHONIC
16                                                        STATUS CONFERENCE
17
            Pursuant to the Court’s discussion with the parties during the Telephonic Status
18
     Conference on October 9, 2019, the Court hereby sets the following deadlines for the
19
     parties’ joint motion regarding their discovery dispute:
20
            (1) Defendant must serve a proposed joint motion on Plaintiff by October 16,
21
               2019;
22
            (2) Plaintiff must serve her edits to the proposed joint motion on Defendant by
23
               October 23, 2019;
24
            (3) The joint motion must be filed by October 28, 2019. The additional five days is
25
               built into the schedule to allow for further meet-and-confer efforts. If either
26
               party makes changes to the joint motion after October 23, they shall make a
27
               good faith effort to provide those changes 24 hours before the deadline to file
28

                                                      1
                                                                                  15-cv-2320-JM-AHG
     Case 3:15-cv-02320-JM-AHG Document 77 Filed 10/10/19 PageID.1053 Page 2 of 2


 1            the joint motion.
 2         Each party’s portion of the joint motion must be no longer than five pages,
 3   excluding exhibits.
 4         Further, Defendant has still not produced additional documents to Plaintiff beyond
 5   the seventeen documents produced on July 26, 2019, in direct contravention of the
 6   previously assigned Magistrate Judge’s Order granting Plaintiff’s Motion to Compel
 7   Defendant to respond to Plaintiff’s Requests for Production Nos. 1, 2, 4, 5, 6, 7, 8, 10, 11,
 8   14, 15, 18, 20, 24 and 25 in whole and Request for Production No. 3 in part, issuing
 9   sanctions for non-compliance, and setting a deadline to serve its compelled responsive
10   documents. Judge Major’s Order clearly required responses to document requests by
11   October 7, 2019. See ECF No. 72 at 33-34. Fed. R. Civ. P. 34 does not provide for a
12   “rolling production” of documents and Defendant has not sought leave of Court to
13   engage in such a production.
14         Counsel for Defendant represents that Defendant is in the process of reviewing its
15   own documents in addition to awaiting documents from third-party suppliers but
16   anticipates being able to produce the documents by the end of October. In order to
17   monitor Defendant’s progress in making the required (and now belated) productions, the
18   Court sets another Telephonic Status Conference for October 28, 2019 at 2 PM. Counsel
19   must call the chambers teleconference line at 1-877-873-8018 and use 8367902 as the
20   access code to join the conference.
21         IT IS SO ORDERED.
22   Dated: October 10, 2019
23
24
25
26
27
28

                                                   2
                                                                                  15-cv-2320-JM-AHG
